 
Exhibit 10.2


FORM OF RESTATED SPLIT-DOLLAR INSURANCE AGREEMENT


THIS RESTATED AGREEMENT is entered into as of this 31st day of December, 2008,
by and between Hurco Companies, Inc., an Indiana corporation (the "Employer"),
and ________________, (the "Employee").
 
Recitals
 
A.
The Employee is a valued employee of the Employer, and the Employer wishes to
retain him in its employ.

 
B.
The Employer, as an inducement to such continued employment, has determined to
assist the Employee with his personal life insurance program.

 
C.
Prior to the execution of this restated agreement, the Employer has been
operating a split-dollar insurance program pursuant to which it became the owner
of certain life insurance policies (the "Policies") issued by The Northwestern
Mutual Life Insurance Company on the life of the Employee, naming the Employer
as an insured party and providing the Employee with the right to designate the
beneficiary for a portion of the life insurance proceeds and certain other
rights.

 
D.
The Employer and the Employee now wish to amend and restate the terms of the
program by entering into this Restated Split-Dollar Insurance Agreement (the
"Restated Agreement").

 
Agreement
 
Now, therefore, in consideration of the foregoing and the following mutual
undertakings, the Employer and the Employee agree as follows:
 
1.
The Employer will continue to be the sole owner of the Policies.

 
2.
In the event of the Employee's death, the beneficiaries of the Policies shall
have the following interests in the proceeds of the Policies:

 
 
(a)
The Employer shall be the direct beneficiary of the Policies to the extent of
(i) the total premium advances paid to the Insurer, plus (ii) the Employer's
other cash payments to or on behalf of the Employee related to the Policies,
less (iii) the outstanding indebtedness on the Policies ("Primary Interest").

 
 
(b)
If the proceeds of the Policies exceed the amount of the Primary Interest, the
Employee's designated beneficiaries shall be the direct beneficiaries of the
remaining proceeds to the extent of 200% of the Employee's annual compensation
rate at his date of death, plus 100% of the Employee's most recently received
bonus as of his date of death ("Secondary Interest").

 
 
(c)
If the proceeds of the Policies exceed the sum of the Primary Interest and the
Secondary Interest, the Employer shall be the direct beneficiary of any
remaining proceeds.

 
3.
The Employee shall have the right to designate and change direct and contingent
beneficiaries of the Secondary Interest and to elect and change a payment plan
for such beneficiaries with respect to the Secondary Interest.

 
4.
The Employer shall pay all premiums on the Policies as they become due.

 
 
1

--------------------------------------------------------------------------------

 
 
5.
Policy dividends shall be applied to purchase paid-up additional insurance
protection.

 
6.
The Employer shall not sell, surrender, change the insured, or transfer
ownership of the Policies while this Restated Agreement is in effect.

 
7.
In the event of the Employee's termination for any reason other than death, the
Restated Agreement shall terminate, and the Employee shall have the option, for
a period of 60 days, to purchase the Policies by paying the Employer in cash an
amount equal to the Primary Interest.  The 60-day purchase period will begin six
months following the Employee's termination date.  If the Employee does not
purchase a Policy pursuant to this Section, the Employer may sell, surrender,
change the insured, or transfer ownership of the Policy, and the Employee shall
forfeit all rights under the Policy.

 
8.
The Restated Agreement shall terminate automatically with respect to the
Policies at the end of the 15th policy year of the first-issued Policy.  In that
event, the Employee shall have the option, for 60 days following the Restated
Agreement's termination date, to purchase the Policies by paying the Employer in
cash an amount equal to the Primary Interest.  If the Employee does not purchase
a Policy pursuant to this Section, the Employer may sell, surrender, change the
insured, or transfer ownership of the Policy, and the Employee shall forfeit all
rights under the Policy.

 
9.
The Insurer shall be bound only by the provisions of the Policies and any
endorsements, and any payments made or action taken by it in accordance with the
Policies and any endorsements shall fully discharge it from all claims, suits
and demands of all persons whatsoever.  It shall in no way be bound by or be
deemed to have notice of the provisions of this Restated Agreement.

 
10.
      The Employee shall have the right to assign any part or all of the
Employee's interest in the Policies and this Restated Agreement to any person,
trust, or other entity by execution of a written assignment delivered to the
Employer and to the Insurer.

 
11.
       Subject to Section 13, the Employer and Employee may amend this Restated
Agreement at any time by written amendment signed by the Employer and Employee

 
12.
      This Restated Agreement shall bind and inure to the benefit of the
Employer and its successors and assigns; the Employee and his heirs, executors,
administrators and assigns; and any beneficiary of the Policies.

 
13.
      This Restated Agreement shall be interpreted and applied in a manner
consistent with the applicable standards for nonqualified deferred compensation
plans established by Internal Code Section 409A and its interpretive regulations
and other regulatory guidance.  To the extent that any terms of this Restated
Agreement would subject the Employee to gross income inclusion, interest, or
additional tax pursuant to Code Section 409A, those terms are to that extent
superseded by, and shall be adjusted to the minimum extent necessary to satisfy,
the applicable Code Section 409A standards.

 
14.
      The following provisions are part of this Restated Agreement and are
intended to meet the requirements of the Employee Retirement Income Security Act
of 1974 with respect to the benefit plan ("Plan") established by this Restated
Agreement:

 
 
(a)
The named fiduciary shall be the Employer.

 
 
(b)
The funding policy under this Plan is that all premiums on the Policies be
remitted to the Insurer when due.

 
 
2

--------------------------------------------------------------------------------

 
 
 
(c)
Direct payment by the insurer is the basis of payment of benefits under this
Plan, with those benefits in turn being based on the payment of premiums as
provided in the Plan.

 
 
(d)
For claims procedure purposes, the "Claims Manager" shall be the Employer.

 
 
(1)
The Employee may claim Plan benefits by filing a written application with the
Claims Manager.  The Claims Manager will notify the claimant of its decision
within 90 days of the date the claim is filed.  If special circumstances require
an extension of time, the Claims Manager may extend the period for up to 90 days
by notifying the claimant of the extension in writing, the reason for the
extension, and the expected decision date.

 
 
(2)
If a claim for Plan benefits is denied, the Claims Manager will deliver to the
claimant a written explanation setting forth the specific reasons for the
denial; references to the specific Plan provisions on which the denial is based;
a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary; and a description of the Plan's review procedures and
the claimant's right to bring a civil action in federal court following any
denial of the claim on review.

 
 
(3)
The claimant shall have 60 days following receipt of the claim denial to file
with the Claims Manager a written request, signed by the claimant or his
authorized representative, for review of the denial.  For such review, the
claimant or his representative may submit written comments, documents, records,
and other information relating to the claim.  In addition, the claimant may,
upon request and free of charge, have reasonable access to and copies of all
documents, records, and other information relevant to the claim.

 
 
(4)
In completing the review, the Claims Manager will take into account all
submitted information, without regard to whether it was submitted as part of the
initial claim.  Within 60 days of the request for review, the Claims Manager
will decide the issue on review and notify the claimant.  If special
circumstances require an extension of time, the Claims Manager may extend the
period for up to 60 days by notifying claimant of the extension in writing, the
reason for the extension, and the expected decision date.

 
 
(5)
If the claim in denied on review, the Claims Manager will notify the claimant of
the decision in writing and will include specific reasons for the denial;
specific references to the pertinent Plan provisions on which the denial is
based; a description of the claimant's right to receive, upon request and free
of charge, reasonable access to and copies of all documents, records, and other
information relevant to the claim; and an explanation of the claimant's right to
bring a civil action in federal court.

 
 
3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Restated Agreement.
 

 

 
HURCO COMPANIES, INC.
 


 
by _______________________________
Signature




    _______________________________
Title
 


 
EMPLOYEE
 
 
__________________________________
Signature

 
 
4

--------------------------------------------------------------------------------

 
 